 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KATHLEEN EMERSON; DANIEL R.                      No. 2:18-cv-2200 TLN DB PS
      ENOS,
12

13                       Plaintiffs,                   ORDER
14           v.
15    KRISTA MITCHELL,
16                       Defendant.
17

18          On August 13, 2018, defendant Krista Mitchell filed a notice of removal of this action

19   from the Yolo County Superior Court along with a motion to proceed in forma pauperis. (ECF

20   Nos. 1 & 2.) At that time, defendant was proceeding in this action pro se. The matter was,

21   therefore, referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

22   636(b)(1).

23          On October 3, 2018, the undersigned issued findings and recommendations which

24   provided the parties fourteen days to file any objections. (ECF No. 8.) On October 15, 2018,

25   attorney Susan Wallace appeared on behalf of the defendant and requested a twenty-eight day

26   extension of time to file objections. (ECF No. 13.)

27          Good cause appearing, defendant’s request will be granted. Moreover, because no party is

28   proceeding pro se in this action, Local Rule 302(c)(21) no longer applies and the case will be
                                                      1
 1   referred back to the assigned District Judge. Therefore, all pretrial motions, other than discovery

 2   motions, should now be noticed for hearing before the District Judge assigned to this action. The

 3   assigned magistrate judge shall continue to perform all duties described in Local Rule 302(c)(1)-

 4   (20).

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. Defendant’s October 15, 2018 request for an extension of time (ECF No. 13) is

 7   granted;

 8           2. This matter is referred back to the District Judge assigned to this action pursuant to

 9   Local Rule 302(c)(21);

10           3. All dates pending before the undersigned are vacated; and

11           4. Henceforth the caption on documents filed in this action shall be

12   No. 2:18-cv-2200 TLN DB with the “PS” designation being eliminated.

13           IT IS SO ORDERED.

14   Dated: October 16, 2018

15

16

17

18

19

20
21

22

23

24

25   DLB:6
     DB/orders/orders.pro se/emerson2200.referback.ord
26
27

28
                                                         2
